The opinion of the Court was delivered by
Gibson, C. J.
The administrators of John Hoff can administer *441the funds in their hands derived from the estate of Jacob Bright in no way more advantageously to Hoff’s creditors than he himself could do were he alive; and the question is, what would be their recourse against him in a court of equity, to whose jurisdiction the subject belongs? It is plain that he could not make the assets his own, to defeat the purposes of the will, by charging the value in his account: a chancellor would, notwithstanding, lay hold on the funds in the hands of. the insolvent executor. Even take it that he had already paid them away to his creditors with a knowledge on their part of his insolvency and consequent misapplication of the fund, nothing is clearer than that as parties to the devastavit, a court of equity would compel them to refund. This principle is amply established by Burting v. Stonard and Ewer v. Corbel, 2 P. Wms 148, 149; Nugent v. Gifford, 1 Atk. 143; Meade v. Lord Orrery, 1 Atk. 235; Jacomb v. Harwood, 2 Ves. 265; Crane v. Brake, 2 Vern. 616; and Tanner v. Ivie, 2 Vern. 469. And the consequence is the same when the assets have been turned into money, provided it has been received with a knowledge of all the circumstances; for when received mala fide, it may be followed as readily as a chattel. Now the case here is certainly no stronger for the creditors, than that of payment actually made with a knowledge of its being a misapplication of the fund. The creditors of John Hoff, the executor, claim to be satisfied out of a fund which, though recoverable at law only by his administrators, tootoriously belongs in equity to the estate of his testator; and as a chancellor would take particular pains to disappoint them, this court, sitting as a court of equity, can do no less. It is therefore ordered that the account be re-stated, so. as to exclude from it all moneys received by the accountants from any person indebted to their intestate, as the executor of Jacob Bright; and that the accountants be decreed to hold those moneys in trust for the persons entitled to the same under the will of the said Jacob Bright; and that the record be remitted to the orphan’s court to have this decree carried into execution.
Decree accordingly.